ORDER
Upon consideration of the Joint Petition for Suspension, by Consent, filed herein, it is this 18th day of November, 2003,
*355ORDERED, by the Court of Appeals of Maryland, that the Respondent, Donald Joseph May, be, and he is hereby, suspended from the practice of law for a period of ninety (90) days, commencing January 1, 2004, and it is further
ORDERED that the Clerk of this Court shall remove the name of Donald Joseph May from the register of attorneys in the Court and certify that fact to the Client Protection Fund and all clerks of all judicial tribunals in this State in accordance with Maryland Rule 16-773(d).